Name: Commission Regulation (EEC) No 159/87 of 21 January 1987 correcting the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 87 Official Journal of the European Communities No L 20/23 COMMISSION REGULATION (EEC) No 159/87 of 21 January 1987 correcting the monetary compensatory amounts Whereas a check has shown that an error was made in Part 2 of the said Regulation ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rate to be applied in agriculture (3), as last amended by Regulation (EEC) No 3923/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1002/86 (^ Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1 19/87 Q ; Article 1 The columns headed 'Germany' and 'Netherlands' in the Annex to this Regulation are hereby inserted in Part 2 of Annex I to Regulation (EEC) No 119/87. Article 2 This Regulation shall enter into force on 22 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 13, 15. 1 . 1987, p. 12. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 367, 27. 12. 1986, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 22. ( «) OJ No L 93, 8 . 4. 1986, p. 8 . f) OJ No L 16, 17. 1 . 1987, p. 1 . No L 20/24 Official Journal of the European Communities 22. 1 . 87 ANNEX PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg \ Denmark UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/100 kg Bfrs/Lfis/ 100 kg I Dkr/100 kg £/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/100 kg 01.03 A II a) 2,83 3,19 01.03 A II b) 3,33 3,75 02.01 A III a) 1 4,33 4,88 02.01 A III a) 2 6,28 7,07 02.01 A III a) 3 4,85 5,46 02.01 A III a) 4 7,01 7,90 02.01 A III a) 5 3,77 4,24 ex 02.01 A III a) 6 aa)(') 7,01 7,90 ex 02.01 A III a) 6 aa)0 4,85 5,46 02.01 A III a) 6 bb) 4,85 5,46 02.05 A I 1,73 1,95 02.05 A II 1,90 2,15 02.05 B 1,04 1,17 02.06 B I a) 1 5,54 6,24 02.06 B I a) 2 6,06 6,83 02.06 B I a) 3 6,28 7,07 02.06 B I a) 4 4,85 5,46 02.06 B I a) 5 7,01 7,90 02.06 B I a) 6 3,77 4,24 ex 02.06 B I a) 7 aa) (') 7,01 7,90 ex 02.06 B I a) 7 aa)(2) 4,85 5,46 02.06 B I a) 7 bb) 4,85 5,46 02.06 B I b) 1 12,21 13,76 02.06 B I b) 2 9,61 10,83 02.06 B I b) 3 12,08 13,61 02.06 B I b) 4 6,28 7,07 ex 02.06 B I b) 5 aa) (') (3) 12,21 13,76 ex 02.06 B I b) 5 aa) (2) (3) 6,28 7,07 02.06 B I b) 5 bb) (3) 6,28 7,07 16.01 A (4) 6,06 6,83 16.01 B I (4)0 (a) 10,17 11,46 16.01 B II (4)0 (a) 6,93 7,80 16.02 A II 5,63 6,34 16.02 B III a) 1 5,84 6,59 ex 16.02 B III a) 2 aa) 11 O 6,28 7,07 ex 16.02 B III a) 2 aa) 11 0 10,61 11,95 ex 16.02 B III a) 2 aa) 22 0 4,85 5,46 ex 16.02 B III a) 2 aa) 22 0 8,88 10,00 ex 1 6.02 B III a) 2 aa) 33 OO 4,85 5,46 ex 1 6.02 B III a) 2 aa) 33 OO 5,84 6,59 16.02 B III a) 2 bb)0 4,85 5,46 16.02 B III a) 2 cc) 2,90 3,27 22. 1 . 87 Official Journal of the European Communities No L 20/25 (') Hams, fore-ends, shoulders or loins and parts thereof (exclu ­ ding the jowl, traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensa ­ tory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer, at the time of the conclu ­ sion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions. (*) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (7) Other products than those falling under (*). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid.